               Case 3:20-mj-70028-MAG Document 17 Filed 02/12/20 Page 1 of 2




 1   ISMAIL RAMSEY (Bar No. 189820)
     izzy@ramsey-ehrlich.com
 2   KATHARINE KATES ((Bar No. 155534)
     katharine@ramsey-ehrlich.com
 3   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 4   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 5   (510) 291-3060 (Fax)
 6   Attorneys for Defendant Mohammed Nuru
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11

12                                                   )   Case No.: CR 20-70028 MAG
     UNITED STATES OF AMERICA,                       )   Case No.: CR 20-70076 MAG
13                                                   )
                       Plaintiff,                    )   STIPULATION AND [PROPOSED]
14                                                   )   ORDER TO VACATE HEARING AND
             vs.                                     )   MODIFY BAIL CONDITIONS
15                                                   )
     MOHAMMED NURU,                                  )
16                                                   )
                       Defendant.                    )
17                                                   )
                                                     )
18
             The defendant Mohammed Nuru is currently scheduled to appear before this Court for
19
     status regarding bail conditions on February 12, 2020, at 11:30 am.
20
             At the previous appearance, this court ordered Mr. Nuru released on bail, with a $2
21
     million unsecured bond. The parties agreed that they would review documentation regarding the
22
     equity in Mr. Nuru’s property and agree on an amount of a secured bond.
23
             Mr. Nuru’s primary residence has equity of approximately $400,000. The parties
24
     stipulate that the $2 million overall bond should remain in place with $400,000 of that amount
25
     secured by a deed of trust.
26
             Accordingly, the United States and Mr. Nuru stipulate and move this court to vacate the
27
     February 13, 2020, hearing at 11:30 am and modify the bail conditions to require that $400,000
28

                                                     1
     Stipulation and [Proposed] Order
               Case 3:20-mj-70028-MAG Document 17 Filed 02/12/20 Page 2 of 2




 1   of the $2 million bond be secured by a deed of trust on Mr. Nuru’s primary residence (“subject
 2   property”). Mr. Nuru shall lodge the documentation required under General Order 55 by
 3   February 19, 2020.
 4            Mr. Nuru understands and agrees, pursuant to 18 U.S.C. § 3142, that the subject property
 5   will be subject to forfeiture if he fails to appear as required.
 6            All other conditions of Mr. Nuru’s pretrial release, imposed on January 28, 2020, will
 7   remain the same.
 8            IT IS SO STIPULATED.
 9   Dated: February 12, 2020                                Respectfully Submitted,
10                                                           RAMSEY & EHRLICH LLP
11
                                                                           //s//    ____________
                                                             ISMAIL RAMSEY
12
                                                             KATHARINE KATES
                                                             Attorneys for MOHAMMED NURU
13

14
                                                             DAVID L. ANDERSON
15                                                           United States Attorney

16
                                                                           //s//               _________
17                                                           SCOTT D. JOINER
                                                             S. WAQAR HASIB
18                                                           ROBERT S. LEACH
                                                             Assistant United States Attorneys
19

20
              GOOD CAUSE HAVING BEEN SHOWN, IT IS SO ORDERED.
21
     Dated:
22

23                                                   ___________________________________
24
                                                     THE HONORABLE SALLIE KIM
                                                     UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                        2
     Stipulation and [Proposed] Order
